CORRECTED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 04/19/2021. Claim 4 has been cancelled by applicant. Claims 1-3 and 5-13 are pending and an action on the merits is as follows.	
Title has been amended, previous objection is withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/19/2021, with respect to claims 1 and 12-13 have been fully considered and are persuasive.  Specifically the applicant added the limitations of claim 4 to the independent claims with further amendments that overcame the current prior art rejection distinguished the claimed invention. The rejections of claims 1-3 and 5-13 are hereby withdrawn.
CORRECTED EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an reply filed 04/19/2021- The application has been amended as follows: 
--Please delete the current title and replace with the following “DISPLAY PANEL INCLUDING OLEDS AND MICRO-LEDS, THE MANUFACTURING METHOD OF THE DISPLAY PANEL, AND DISPLAY DEVICE UTILIZING THE DISPLAY PANEL AND ACHIEVING A NARROW BORDER REGION”
--IN CLAIM 11 delete the following “I 5A1 < A3 < I 5A1” and replace with “I 5 A1 < A3 < I 5A1.”
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 13, the prior art of record fails to teach or suggest the combination of limitations set forth in claims 1,12, 13; specifically, the prior art fails to teach or suggest  display panel, display device , and manufacturing method of display panel “wherein the plurality of first traces are electrically connected to the plurality of conductive pads in one-to-one correspondence through the plurality of via holes of the intermediate insulating layer, and the plurality of conductive pads are electrically connected to the plurality of second traces in one-to-one correspondence through the conductive structure in the encapsulation frame; so that the plurality of Micro LEDs are electrically connected to the plurality of first traces through the plurality of second traces, the plurality of auxiliary conductive pads, the plurality of conductive pads and the conductive structure” in combination with other features of the present claimed invention.
Regarding claims 2-11, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879